19-36300-cgm           Doc 734       Filed 01/27/20 Entered 01/27/20 23:15:14                      Main Document
                                                 Pg 1 of 21


    Steven J. Reisman
    Cindi M. Giglio
    Lindsay C. Lersner
    KATTEN MUCHIN ROSENMAN LLP
    575 Madison Avenue
    New York, New York 10022
    Telephone:     (212) 940-8800
    Facsimile:     (212) 940-8776

    Counsel for the Debtors and Debtors in Possession


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                         )
                                       Debtors.                          )    (Jointly Administered)
                                                                         )

              DEBTORS’ SECOND OMNIBUS OBJECTION TO CERTAIN CLAIMS

    THIS OBJECTION SEEKS TO DENY AND DISALLOW AND EXPUNGE CERTAIN
    FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULE 1 TO THE PROPOSED ORDER
    ATTACHED AS EXHIBIT A TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this omnibus objection (this “Objection”) with respect to each of the claims set forth on Schedule 1

to Exhibit A attached hereto (each, a “Disputed Claim,” each claimant thereunder, a “Claimant,”

and collectively, the “Disputed Claims” and “Claimants,” respectively) pursuant to section 502(b)



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
      Madison Avenue, 9th Floor, New York, New York 10065.



143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14            Main Document
                                             Pg 2 of 21



of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), rule 3007

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Objection

Procedures (as defined herein). In support of this Objection, the Debtors submit the declaration of

Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Debtors (“M-III”),

attached hereto as Exhibit B (the “Good Declaration”). In further support of this Objection, the

Debtors respectfully state as follows.

                                           Relief Requested

          1.       The Debtors request entry of an order, substantially in the form attached hereto as

 Exhibit A (the “Proposed Order”), pursuant to section 502(b) of the Bankruptcy Code,

 Bankruptcy Rule 3007, and the Objection Procedures (as defined herein), disallowing and

 expunging the claims identified on Schedule 1 to the Proposed Order because such claims fail to

 sufficiently specify the basis for the claim or provide sufficient supporting documentation in

 support of such claim (the “Insufficient Claims”).

                                  Jurisdiction, Venue, Background

          2.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to

 Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this Objection

 to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

 final orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

          3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                   2
143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14            Main Document
                                             Pg 3 of 21



          4.      The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

          5.      On August 6, 2019, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their properties as debtors in possession pursuant to section 1107(a) and 1108 of the Bankruptcy

 Code. On August 7, 2019, the Court entered an order authorizing the joint administration and

 procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b)

 [Docket No. 41]. On August 15, 2019, the United States Trustee for the Southern District of New

 York (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

 section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 131].

                                 The Claims Reconciliation Process

          6.       On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214] (the “Bar Date

 Order”) establishing certain dates and deadlines for filing proofs of claim (the “Proofs of Claims”)

 in these chapter 11 cases. Among other things, the Bar Date Order established 11:59 p.m.,

 prevailing Eastern Time, on the date that was twenty-eight days following completion of service

 of the Bar Date Notice (as defined in the Bar Date Order) as set forth therein, i.e., October 17,

 2019 (the “General Claims Bar Date”) as the last date and time for certain creditors (including,

 without limitation, individuals, partnerships, corporations, joint ventures, and trusts), other than

 governmental units, to file Proofs of Claims based on prepetition claims, including claims arising

 under section 503(b)(9) of the Bankruptcy Code, against any Debtor.

          7.       On September 17, 2019, the Debtors filed their Statements of Financial Affairs

 and Schedules of Assets and Liabilities (collectively, the “Schedules”), as required by section 521

                                                    3
143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14           Main Document
                                             Pg 4 of 21



 of the Bankruptcy Code, Bankruptcy Rule 1007 and the Order (I) Extending Time to File

 Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of

 Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and (II)

 Granting Related Relief [Docket No. 48].

          8.       On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

 Relief [Docket No. 551] (the “Administrative Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claims”) in these chapter 11 cases. Among other things, the Administrative Bar

 Date Order established January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as the last date

 and time for certain creditors (including, without limitation, individuals, partnerships, joint

 ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

 Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising

 under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

 prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

          9.       Due to the large volume of claims in these cases, the Court authorized the Debtors

 to file omnibus objections to certain claims in accordance with the procedures set forth in the

 Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims

 Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus Objections to

 Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the Requirement of




                                                   4
143098328_393094-00001
19-36300-cgm          Doc 734        Filed 01/27/20 Entered 01/27/20 23:15:14                     Main Document
                                                 Pg 5 of 21



    Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder, the “Objection

    Procedures”).2

           10.     Following a thorough review of the Proofs of Claims and Administrative Proofs of

    Claims by M-III, the Debtors have determined that the Disputed Claims should be disallowed and

    expunged for the reasons described herein and on Schedule 1 to the Proposed Order. To ease the

    administrative burden on the Court and the Debtors’ estates during the claims reconciliation

    process, the Debtors submit this Objection in an omnibus fashion, in accordance with the

    Bankruptcy Rules and the Objection Procedures. If the Disputed Claims are not disallowed and

    expunged, the potential exists for the relevant Claimants to receive an unwarranted recovery

    against the Debtors, to the detriment of other similarly-situated creditors. Accordingly, the

    Debtors seek the entry of the Proposed Order disallowing and expunging the Disputed Claims.

                                                     Objection

           11.     Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

    section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects.3

    Pursuant to Bankruptcy Rule 3007 and the Objection Procedures, the Debtors file this Objection

    to the Disputed Claims on the grounds set forth herein and in Schedule 1 to the Proposed Order.4

    The Debtors and their advisors have reviewed the Proofs of Claim and Proofs of Administrative

    Claim filed in these chapter 11 cases and have identified the Disputed Claims that are subject to



2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures.

3
      See 11 U.S.C. § 502(a). Certain of the Disputed Claims assert entitlement to priority as Administrative Claims.
      As more fully set forth below, requests for payment of administrative expenses pursuant to section 503(b) of the
      Bankruptcy Code are not entitled to presumptive validity under section 502(a) of the Bankruptcy Code, and the
      claimant bears the initial burden of proof with respect to such claims.

4
      See Fed. R. Bankr. P. 3007(d)(1)–(6); Objection Procedures ¶ 1.


                                                           5
143098328_393094-00001
19-36300-cgm          Doc 734       Filed 01/27/20 Entered 01/27/20 23:15:14            Main Document
                                                Pg 6 of 21



    this Objection. After reviewing the Disputed Claims, the Debtors do not believe that such

    amounts accurately represent the potential liability, if any, of the Debtors or their estates for the

    Disputed Claims asserted therein.

          A.       Insufficient Claims

          12.       As set forth in more detail on Schedule 1 to the Proposed Order, the Debtors object

to the Insufficient Claims because the Debtors have determined that the Insufficient Claims fail to

sufficiently specify the basis for the claim or provide sufficient supporting documentation in

support of such claim.5 Accordingly, the Debtors request that the Court disallow and expunge the

Insufficient Claims from the Claims Register. All of the Insufficient Claims are asserted as

Administrative Claims against the Debtors pursuant to section 503(b) of the Bankruptcy Code.

Section 503(b) of the Bankruptcy Code provides special priority for “actual, necessary costs and

expenses of preserving the estate, including wages, salaries, or commission for services rendered

after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A).

           13.      However, not all of a debtor’s postpetition expenses or obligations warrant

    administrative priority; rather, administrative priority applies only to a select subset of a debtor’s

    overall expenses, and such expenses must be both “actual” and “necessary.” See 11 U.S.C.

    § 503(b)(1)(A). “The words ‘actual’ and ‘necessary’ have been construed narrowly: the debt

    must benefit [the] estate and its creditors.” Toma Steel Supply, Inc. v. TransAmerican Nat. Gas

    Corp. (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (internal

    quotations and citations omitted). Indeed, “[t]here must be an actual concrete benefit to the estate

    before a claim is allowable as an administrative expense.” Broadcast Corp. of Ga. v. Broadfoot

    (In re Subscription Television of Greater Atlanta), 789 F.2d 1530, 1532 (11th Cir. 1986) (internal


5
      See Objection Procedures ¶ 1(c).


                                                     6
143098328_393094-00001
19-36300-cgm         Doc 734    Filed 01/27/20 Entered 01/27/20 23:15:14           Main Document
                                            Pg 7 of 21



 quotations and citations omitted). In order to be entitled to administrative priority status under

 section 503(b)(1)(A) of the Bankruptcy Code, an expense “must have been of benefit to the estate

 and its creditors.” Texas v. Lowe (In re H.L.S. Energy Co., Inc.), 151 F.3d 434, 437 (5th Cir.

 1998) (internal citations omitted); see also, NL Indus., Inc. v. GHR Energy Corp., 940 F.2d 957,

 966 (5th Cir. 1991) (claimants can recover administrative expense claims only if they can prove

 that this expense was an “actual, necessary cost[ ] . . . of preserving the estate.”) (internal

 quotations and citations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54

 (Bankr. S.D.N.Y. 1989) (explaining that, for equitable considerations between parties, priorities

 are to be narrowly construed, and “if one claimant is to be preferred over others, the purpose

 should be clear.”) (internal quotations and citation omitted).

          14.      Section 502(a) of the Bankruptcy Code, which affords prima facie validity to

 proofs of claim filed pursuant to section 501 of the Bankruptcy Code, is inapplicable to claims

 asserted for administrative expenses under section 503(b) of the Bankruptcy Code. Instead, “[i]n

 an application for administrative expense, the burden of proof by a preponderance of the evidence

 is on the movant.” In re New WEI, Inc., 2018 WL 1115200, *3 (Bankr. N.D. Ala. 2018); see also,

 e.g., Woods v. City Nat. Bank & Tr. Co. of Chicago, 312 U.S. 262, 268 (1941) (explaining that

 claims for expenses in connection with the reorganization may be allowed, but that “[t]he

 claimant . . . has the burden of proving [such claims’] worth”); Matter of TransAmerican Nat.

 Gas Corp., 978 F.2d at 1416 (explaining that the burden of proof rests with the claimant) (internal

 citations omitted); Woodburn Assocs. v. Kahn (In re Hemingway Transp., Inc.), 954 F.2d 1, 5 (1st

 Cir. 1992) (“The burden of proving entitlement to priority payment as an administrative

 expense . . . rests with the party requesting it.”) (internal citations omitted); In re Beverage

 Canners Int’l Corp., 255 B.R. 89, 92 (Bankr. S.D. Fla. 2000) (explaining that the burden of



                                                 7
143098328_393094-00001
19-36300-cgm          Doc 734       Filed 01/27/20 Entered 01/27/20 23:15:14             Main Document
                                                Pg 8 of 21



    establishing whether an expense is entitled to administrative priority falls on the party requesting

    administrative priority); In re Bridgeport Plumbing Prods., Inc., 178 B.R. 563, 569 (Bankr. M.D.

    Ga. 1994) (same).

           15.      Accordingly, with respect to the Insufficient Claims, the Debtors object on the

    basis that such asserted claims are Insufficient Claims because the relevant Proofs of

    Administrative Claim do not meet the burden of demonstrating, by a preponderance of the

    evidence, that such claims are entitled to priority treatment under section 503(b) of the

    Bankruptcy Code.

           16.     All of the Insufficient Claims were filed by Oracle America, Inc., successor in

    interest to MICROS Systems, Inc., Taleo & Responsys (“Oracle”).6 The Insufficient Claims arise

    from the alleged use of services by the Debtors from a series of contracts (the “Oracle Contracts”)

    by and between the Debtors and Oracle. But Oracle fails to provide sufficient evidence that it

    provided any actual and necessary benefit to the Debtors’ estates, especially with respect to the

    amount it has asserted in the Insufficient Claims.

           17.      Although a contract rate is the presumptive benefit to the Debtors’ estates, it is not

    dispositive. “In order for the creditor’s claim to be considered a ‘benefit’ to the estate for purposes

    of section 503(b), ‘[t]here must be a concrete, discernible benefit from actual use because a

    speculative benefit or the mere potential for benefit is not enough to warrant an administrative

    claim priority.’” In re Adelphia Bus. Sols., Inc., 296 B.R. 656, 662 (Bankr. S.D.N.Y. 2003)

    (quoting In re Enron Corp., 279 B.R. 695, 706 (Bankr. S.D.N.Y. 2002)). The Debtors may refute

    such a presumption by a showing that the contract rate is not the reasonable value of services

    provided. See In re ID Liquidation One, LLC, 503 B.R. 392, 400–01 (Bankr. D. Del. 2013)


6
      Oracle filed Proofs of Administrative Claim Nos. 737 and 5151.


                                                         8
143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14              Main Document
                                             Pg 9 of 21



 (finding that objectors had presented sufficient evidence to rebut the presumption that the contract

 rate represented the reasonable value of services provided); In re Sportsman’s Warehouse, Inc.,

 436 B.R. 308, 315 (Bankr. D. Del. 2009) (noting that “the debtor can submit evidence that the

 benefit to the estate is lower than the contract rate.”). Here, the Debtors can easily rebut such a

 presumption. While the Debtors may have used some of Oracle’s services, the Debtors have not

 used all of the specified services of the Oracle Contracts. Further, Oracle has made no concrete

 showing as to which services of the Oracle Contracts the Debtors did use.

          18.     Importantly, while the Oracle Contracts and the rates therein were negotiated at a

 time when the Debtors operated approximately 22 retail stores, during the applicable period those

 circumstances have substantially changed. Immediately after the Petition Date, the Debtors

 closed 15 of those stores.        Following entry of the Order Authorizing (I) Entry Into and

 Performance Under the Asset Purchase Agreement and Agency Agreement, (II) Sale of the

 Debtors’ Assets, and (III) Granting Related Relief [Docket No. 494], the Debtors began an

 enterprise-wide store closure. Further, the Debtors do not intend to operate retail locations after

 the effective date (the “Effective Date”) of the Joint Chapter 11 Plan of Barneys New York, Inc.

 and its Debtor Affiliates [Docket No. 611] (the “Plan”). In other words, even assuming the

 Debtors obtained fair value when the Oracle Contracts were negotiated, it is beyond doubt that

 those circumstances were fundamentally altered during the applicable period. Oracle has made

 no concrete showing that the contract rates are the appropriate measure of the Debtors’ benefit

 from the Oracle Contracts given the substantial reduction in the Debtors’ operations.

          19.     Additionally, the Insufficient Claims assert liability against the Debtors for services

 which Oracle has not provided and likely will never provide.               For instance, in Proof of

 Administrative Claim No. 5151, Oracle is asserting postpetition invoices for $30,356.16,



                                                    9
143098328_393094-00001
19-36300-cgm           Doc 734   Filed 01/27/20 Entered 01/27/20 23:15:14             Main Document
                                            Pg 10 of 21



 $18,406.89, and $19,999.46. These invoices are for services which will allegedly be provided

 until May 8, 2020, August 2, 2020, and July 30, 2020, respectively. As discussed, the Debtors

 do not anticipate operating retail locations after the Effective Date.

          20.     Accordingly, the Debtors request that the Court disallow and expunge the

 Insufficient Claims as such claims fail to sufficiently specify the basis for the claim to provide

 sufficient evidence that Oracle provided any actual and necessary benefit to the Debtors’ estates,

 especially with respect to the amount Oracle has asserted in the Insufficient Claims.

                                         Reservation of Rights

          21.      Nothing contained herein is intended or should be construed as an admission as to

 the validity of any claim against the Debtors, a waiver of the Debtors’ or any party in interest’s

 rights to dispute and/or contest any claim, or an approval or assumption of any agreement,

 contract, or lease under section 365 of the Bankruptcy Code. The Debtors expressly reserve their

 right to contest any claim related to the relief sought herein. Likewise, if the Court grants the

 relief sought herein, any payment made pursuant to an order of the Court is not intended to be nor

 should it be construed as an admission as to the validity of any claim or a waiver of the Debtors’

 or any party in interest’s rights to subsequently dispute and/or contest such claim.

             Compliance with the Objection Procedures and the Bankruptcy Rules

          22.      The Debtors respectfully state that the content of this Objection is in full

 compliance with the Objection Procedures and the Bankruptcy Rules.

          23.      The Debtors further respectfully state that notice and service of this Objection will

 be in full compliance with the Objection Procedures and the Bankruptcy Rules for the following

 reasons:

                  a.      This Objection will be filed with the Court and served upon (i) the affected
                          Claimant set forth on each Proof of Claim subject to this Objection or their


                                                   10
143098328_393094-00001
19-36300-cgm           Doc 734    Filed 01/27/20 Entered 01/27/20 23:15:14               Main Document
                                             Pg 11 of 21



                          respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have
                          filed a request for service of papers under Bankruptcy Rule 2002; and

                  b.      With respect to service on Claimants affected by this Objection, the Debtors
                          will also serve each such Claimant with a customized Objection Notice
                          tailored, as appropriate, to address the particular creditor, claim, and
                          objection in accordance with the Objection Procedures.

                                         Separate Contested Matter

          24.      To the extent that a response is filed regarding any Disputed Claim and the Debtors

 are unable to resolve any such response, each such Disputed Claim, and the Objection as it

 pertains to such Disputed Claim, will constitute a separate contested matter as contemplated by

 Bankruptcy Rule 9014 and the Objection Procedures. Further, the Debtors request that any order

 entered by the Court regarding an objection or other reply asserted in response to this Objection

 be deemed a separate order with respect to each Proof of Claim.

                                                  Notice

          25.      Notice of this Objection will be provided in accordance with the Final Order

 Establishing       Certain    Notice,     Case   Management,       and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures. The Debtors submit that, in light of the nature

 of the relief requested, no other or further notice need be given.

                              [Remainder of Page Intentionally Left Blank.]




                                                     11
143098328_393094-00001
19-36300-cgm         Doc 734    Filed 01/27/20 Entered 01/27/20 23:15:14            Main Document
                                           Pg 12 of 21



                                          No Prior Request

         26.       No prior request for the relief sought in this Objection has been made to this or

any other court.

New York, New York                              /s/ Steven J. Reisman
Dated: January 27, 2020                         Steven J. Reisman
                                                Cindi M. Giglio
                                                Lindsay C. Lersner
                                                KATTEN MUCHIN ROSENMAN LLP
                                                575 Madison Avenue
                                                New York, New York 10022
                                                Telephone:   (212) 940-8800
                                                Facsimile:   (212) 940-8776

                                                Counsel for the Debtors and Debtors in Possession




143098328_393094-00001
19-36300-cgm         Doc 734   Filed 01/27/20 Entered 01/27/20 23:15:14   Main Document
                                          Pg 13 of 21



                                         EXHIBIT A

                                       Proposed Order




143098328_393094-00001
19-36300-cgm           Doc 734       Filed 01/27/20 Entered 01/27/20 23:15:14                      Main Document
                                                Pg 14 of 21




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    BARNEYS NEW YORK, INC., et al.,1                                 ) Case No. 19-36300 (CGM)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                             ORDER GRANTING DEBTORS’ SECOND
                           OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) expunging and

disallowing each of the Disputed Claims, in accordance with the treatment for each Disputed Claim

as described in Schedule 1 to this Order, all as more fully set forth in the Objection; and upon the

Good Declaration filed in support of the Objection; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the Southern District of New York, dated January 31, 2012;

and this Court having the power to enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Objection

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the Debtors’ notice of the Objection and opportunity for a hearing on the Objection were

appropriate under the circumstances and no other notice need be provided; and this Court having



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
      Fifth Avenue, New York, New York 10017.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.


                                                           1
143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14            Main Document
                                            Pg 15 of 21



reviewed the Objection and having heard the statements in support of the relief requested therein

at a hearing before this Court (the “Hearing”), if any; and this Court having determined that the

legal and factual bases set forth in the Objection and at the Hearing, if any, establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

          1.       The Objection is sustained as set forth herein.

          2.       Each Insufficient Claim identified on Schedule 1 attached hereto is denied and

 disallowed in its entirety.

          3.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ rights under the Bankruptcy

 Code or any other applicable law.

          4.       To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures. This Order will

 be deemed a separate order with respect to each Disputed Claim.

          5.       The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Objection.



                                                    2
143098328_393094-00001
19-36300-cgm         Doc 734     Filed 01/27/20 Entered 01/27/20 23:15:14             Main Document
                                            Pg 16 of 21



          6.       Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

          7.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

          8.       The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Objection.

          9.       This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, New York
 Dated: ___________, 2020

                                                        THE HONORABLE CECILIA G. MORRIS
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                    3
143098328_393094-00001
19-36300-cgm         Doc 734   Filed 01/27/20 Entered 01/27/20 23:15:14   Main Document
                                          Pg 17 of 21



                                        SCHEDULE 1




143098328_393094-00001
                            19-36300-cgm          Doc 734      Filed 01/27/20     Entered 01/27/20 23:15:14        Main Document
                                                   In re: Barneys New York,Pg
                                                                            Inc.,
                                                                               18etofal,21
                                                                                         Case No. 19-36300 (CGM)
                                                                   Schedule 1 - Insufficient Claims

                                                                                Asserted
                                                                              Administrative                                    Proposed      Surviving
           Claimant Name               Claim No. Date Filed       Debtor                            Basis for Objection
                                                                                or Priority                                     Treatment     Claim No.
                                                                              Claim Amount
                                                                                             The claim fails to provide
  Oracle America, Inc., successor in                                                         sufficient documentation to
  interest to MICROS Systems Inc.,                                                           demonstrate actual and
  Taleo & Responsys                                                                          necessary benefit to the estate as
1
  c/o Shawn M. Christianson, Esq.                                                            required to establish the basis for
  Buchalter, P.C.                                                                            priority status. See paragraphs
  55 Second Street, 17th Floor                                                               12-20 of the Objection for more     Disallowed
  San Francisco, CA 94105                   737    1/10/2020 Barney's, Inc.   $   361,433.39 detail.                             and expunged N/A

                                                                                             The claim fails to provide
  Oracle America, Inc., successor in                                                         sufficient documentation to
  interest to MICROS Systems Inc.,                                                           demonstrate actual and
  Taleo & Responsys                                            Barneys New                   necessary benefit to the estate as
2                                          5151    1/10/2020                  $    69,334.10
  c/o Shawn M. Christianson, Esq.                              York, Inc.                    required to establish the basis for
  Buchalter, P.C.                                                                            priority status. See paragraphs
  55 Second Street, 17th Floor                                                               12-20 of the Objection for more
                                                                                                                                 Disallowed
  San Francisco, CA 94105                                                                    detail.
                                                                                                                                 and expunged N/A




                                                               Total:             $430,767.49
19-36300-cgm         Doc 734   Filed 01/27/20 Entered 01/27/20 23:15:14   Main Document
                                          Pg 19 of 21



                                         EXHIBIT B

                                      Good Declaration




143098328_393094-00001
19-36300-cgm            Doc 734       Filed 01/27/20 Entered 01/27/20 23:15:14                      Main Document
                                                 Pg 20 of 21




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  ) Case No. 19-36300 (CGM)
                                                                      )
                                        Debtors.                      ) (Jointly Administered)
                                                                      )

                  DECLARATION OF CHRISTOPHER A. GOOD IN SUPPORT
             OF DEBTORS’ SECOND OMNIBUS OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.      I submit this declaration in support of the Debtors’ Second Omnibus Objection to

    Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”) and have

    served as financial advisor to Barneys New York, Inc. and its affiliates since June 26, 2019. I

    have over 10 years of experience in financial restructuring, investment banking, private equity,

    interim management, turnaround, and management consulting across a wide variety of industries,

    including, but not limited to, the retail and real-estate industries.

             2.      The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Debtors’

    employees or advisors, or employees of M-III working directly with me or under my supervision,

    direction, or control, or from the Debtors’ books and records maintained in the ordinary course


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.

2
       Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.


                                                            6
143098328_393094-00001
19-36300-cgm         Doc 734    Filed 01/27/20 Entered 01/27/20 23:15:14          Main Document
                                           Pg 21 of 21



 of their business. If I were called upon to testify, I could and would competently testify to the

 facts set forth herein on that basis. I am authorized to submit this declaration on behalf of the

 Debtors.

          3.       I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Debtors’ current employees, advisors and professionals who have reviewed the Debtors’

 Schedules and/or books and records with respect to the Disputed Claims. For the reasons set forth

 in the Objection and Schedule 1 to the Proposed Order, I have determined that the Disputed

 Claims fail to comport with the Debtors’ books and records and thus should not be allowed in the

 amounts asserted. I therefore believe the Disputed Claims should instead be disallowed and

 expunged, consistent with the treatment for each such Disputed Claim set forth on Schedule 1 to

 the Proposed Order, which is more reflective of the Debtors’ books and records.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: January 27, 2020                              /s/ Christopher A. Good
 New York, New York                                   Christopher A. Good
                                                      Director
                                                      M-III Advisors, LP




                                                  7
143098328_393094-00001
